Citation Nr: 0312670	
Decision Date: 06/12/03    Archive Date: 06/16/03	

DOCKET NO.  95-29 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently evaluated as 30 
percent disabling. 

2. Entitlement to an increased rating for residuals of 
frostbite of the left foot, currently evaluated as 30 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1949 to 
August 1952, and from April 1955 to April 1958.

This matter arises from various rating decisions rendered 
since November 1991 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

In January 1999, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board in December 2002 for 
further appellate consideration.  

During the appellate process, the veteran's representative 
raised the additional issues of increased evaluations for 
residuals of frostbite of both hands, increased evaluations 
for peripheral neuropathy of both upper extremities, and 
increased evaluations for peripheral neuropathy of both lower 
extremities.  Also raised was the issue of an earlier 
effective date for a grant of service connection for 
peripheral neuropathy of the upper and lower extremities.  
Those matters have not been developed or certified for 
appeal.  See 38 U.S.C.A. § 7105.  However, the statement from 
the veteran's representative can be construed as a notice of 
disagreement with the RO's September 2000 rating decision 
regarding these matters.  As such, the Board has jurisdiction 
over these issues pending the issuance of a statement of the 


case to the appellant and receipt of his timely appeal in 
response thereto.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  Accordingly, action on these matters is 
deferred for reasons to be explained in greater detail below.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
that eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced VA's duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has 


a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  It was certified to the Board for review 
in April 2002.  The record shows that the only reference to 
the VCAA by the RO was the incorporation of the revised 
provisions of 38 C.F.R. § 3.159 in the statement of the case.  
The record does not show that the RO provided notice to the 
claimant and his representative of the VCAA, including the 
division of responsibilities between VA and the claimant in 


obtaining evidence, either by a notice letter of its own or 
by adopting a copy of the recommended VCAA notice letters 
provided by the Veterans Benefits Administration.  Nor has 
the RO addressed how the VCAA was satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In March 2003, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development action requested by the Board has 
been completed and has resulted in the acquisition of the 
report of an April 2003 VA medical examination.  The record 
does not indicate that the veteran was afforded the 
opportunity to review the addition to the record pursuant to 
38 C.F.R. § 20.903(b) (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§ ] 5103(a)" and not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.

In the instant case, the RO has not had a chance to consider 
the impact of the VCAA on the issues currently on appeal.  As 
previously noted, the veteran has not had an opportunity to 
review the evidence added to the record as the result of the 
Board's development action, and he has not waived his right 
to have the additional evidence considered initially by the 
RO.  A remand of the case is therefore required 


to comply with DAV.  These must be accomplished to ensure 
that the appellant is accorded due process of law.  
Accordingly, this case is REMANDED to the RO for action as 
follows:  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then 


undertake any other action required to 
comply with the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should readjudicate the issues currently 
on appeal.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue him a 
supplemental statement of the case on 
these matters that includes consideration 
of all evidence added to the record since 
the last supplemental statement of the 
case in August 2000, and provide the 
veteran and his representative with the 
appropriate time period in which to 
respond.  

6.  The veteran and his representative 
also should be furnished a statement of 
the case regarding the evaluations 
assigned and the effective dates of such 
evaluations regarding frostbite of the 
hands, peripheral neuropathy of the upper 
extremities, and peripheral neuropathy of 
the lower extremities.  If, for any 
reason, the RO determines that the 
veteran's notice of disagreement with 
regard to these issues was not filed in a 
timely manner, then the statement of the 
case should include, but not necessarily 
be limited to, the laws and regulations 
governing the timeliness of appeals.  The 
veteran and his representative should be 
given the appropriate time period in 
which to respond.  

7.  If, and only if, the veteran submits 
a timely substantive appeal regarding the 
issues of increased ratings for residuals 
of frostbite of the hands, increased 


ratings for peripheral neuropathy of the 
upper and lower extremities, and the 
effective dates for all such evaluations, 
then those issues should be certified to 
the Board for appellate consideration.

8.  In any case, the case should be 
returned to the Board for further 
consideration of the issues of increased 
evaluations for residuals of frostbite of 
both feet.

The purpose of this REMAND is both to obtain clarifying 
information, and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claims.  The veteran need take no action unless so 
informed.  The veteran also has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




